Citation Nr: 0919912	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-22 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for neurological impairment of the left lower 
extremity.

2.  Entitlement to an effective date earlier than March 1, 
1995, for the assignment of a separate disability rating for 
neurological impairment of the left lower extremity.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esquire


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to May 1990.  
He also had approximately 3 months of prior active duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In June 2006, the Board issued a decision denying the claims.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision issued in July 2008, the Court vacated 
the June 2006 Board decision and remanded the case to the 
Board for additional action.  

In January 2009, the Veteran's attorney submitted argument in 
support of the claims directly to the Board.  The attorney 
argued in part that the claims should be remanded to the RO 
for evidentiary development and due process requirements 
consistent with the Memorandum Decision.


REMAND

In its June 2006 decision, the Board determined that the 
Veteran was not entitled to a higher rating for neurological 
impairment of the left lower extremity or an earlier 
effective date for a separate compensable rating for 
neurological impairment because the neurological impairment 
in the left lower extremity was not separate and distinct 
from the impairment contemplated by the assigned rating of 60 
percent under Diagnostic Code 5293 for intervertebral disc 
syndrome.  

The Court observed that when addressing a question not yet 
addressed by the RO, as the Board did in the 2006 decision, 
the Board must consider whether a claimant had been given 
notice of the need to submit evidence or argument and 
opportunity to submit evince and argument, and if not, 
whether the claimant has been prejudiced thereby.  The Court 
ordered remand of this issue in light of these findings.  

The Board also finds that the issue of whether the September 
2003 rating decision assigning a separate compensable rating 
for neurological impairment in the left lower extremity was 
clearly and unmistakably erroneous in light of the fact that 
the Veteran was also in receipt of a 60 percent rating under 
Diagnostic Code 5293 should be addressed by the originating 
agency.

As to the claim for increased initial rating for neurological 
impairment of the left lower extremity, it appears that the 
Veteran has initiated a claim for increased rating for 
neurological impairment of the left lower extremity yet again 
at the RO while the case was on appeal.  The Veteran 
apparently contends this is a separate claim for current 
manifestations.  The RO has developed the claim inasmuch as 
VA examination was accomplished in January 2008 and private 
medical evidence has been received.  However, this evidence 
had not been reviewed by the RO.  The new private medical 
evidence was sent to the RO by the appellant and not 
accompanied by a waiver of the Veteran's right to initial 
consideration of the new evidence by the RO.  38 C.F.R. §§ 
19.9, 20.1304(c) (2008).  Accordingly, the Board will not 
consider this new evidence, which is relevant to the claim 
for initial rating, in the first instance in conjunction with 
the issue on appeal.  This claim, which addresses the 
propriety of the initial rating for neurological impairment 
of the left lower extremity through the present time, should 
not be adjudicated by VA piecemeal but rather should be 
addressed in total on remand.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should adjudicate 
the issue of whether the September 2003 
rating decision assigning a separate 
compensable rating for neurological 
impairment in the left lower extremity 
was clearly and unmistakably erroneous in 
light of the fact that the Veteran was 
also in receipt of a 60 percent rating 
under Diagnostic Code 5293.  The Veteran 
should be informed of his appellate 
rights with respect to this 
determination.

2.  The Veteran should be informed of the 
provisions of 38 C.F.R. § 4.14.  He 
should also be informed that 38 C.F.R. 
§ 4.14 does not preclude the assignment 
of separate evaluations for separate and 
distinct symptomatology where none of the 
symptomatology justifying an evaluation 
under one diagnostic code is duplicative 
of or overlapping with the symptomatology 
justifying an evaluation under another 
diagnostic code.  In addition, he should 
be informed of the impairment 
contemplated by a 60 percent rating under 
Diagnostic Code 5293 and of the 
impairment contemplated by a 10 percent 
rating under Diagnostic Code 8521.  

3.  Thereafter, the Veteran should be 
afforded a reasonable opportunity to 
submit argument in support of his claims 
and to submit or identify evidence in 
support of his claims. 

4.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the Veteran.  If it 
is unable to obtain any such evidence, it 
should so inform the Veteran and his 
attorney and request them to provide the 
outstanding evidence.

5.  The RO or the AMC should undertake 
any other development it determines to be 
warranted.

6.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his attorney should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




